Citation Nr: 9916488	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for a service-
connected skin disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1993 RO decision which, in pertinent part, 
granted service connection and a 10 percent rating for a skin 
disorder; the veteran appealed for a higher rating.  A 
personal hearing was held before a member of the Board at the 
RO (i.e. a Travel Board hearing) in July 1996.  In December 
1996, the Board remanded the case to the RO for further 
evidentiary development.  The case was returned to the Board 
in May 1999.


FINDING OF FACT

The veteran's service-connected skin disorder, primarily 
diagnosed as atopic dermatitis, produces impairment which 
does not exceed that for the analogous condition of eczema 
with exfoliation, exudation, or itching of an exposed surface 
or extensive area.


CONCLUSION OF LAW

A criteria for a rating in excess of 10 percent for a skin 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.27, 4.118, Code 7899-7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
July 1988 to July 1992, including service in Southwest Asia.  
A review of his service medical records reflects treatment 
for a skin disorder, and diagnoses included seborrheic 
dermatitis and contact dermatitis.

In October 1992, the veteran submitted a claim for service 
connection for a skin disorder.

VA medical records dated from 1992 to 1993 reflect episodic 
treatment for a skin disorder, variously diagnosed as atopic 
dermatitis and nummular eczema.

At a December 1992 VA examination, the veteran had skin 
lesions on his arms which the doctor felt probably were 
ringworm.  There were some slightly elevated lesions on each 
side of the neck which did not itch, and the doctor said this 
suggested an allergic reaction.  There was a scaling lesion 
on the right anterior shoulder, and similar smaller lesions 
at the corner of the right eye and upper lid; the doctor said 
these were consistent with but not diagnostic of psoriasis 
and did not appear to be seborrheic dermatitis.  Minimal 
scaling of the right ear was also noted.  The examination 
diagnosis was dermatitis, type not diagnosed.

In an April 1993 decision, the RO established service 
connection for a skin disorder (dermatitis of unknown 
etiology), and a 10 percent rating was assigned.

By a statement dated in May 1993, the veteran asserted that 
his skin disorder was more disabling than currently 
evaluated, and said the affected areas included his back, 
forearms, chest, shoulders, and neck.

At a September 1993 VA examination, the veteran complained of 
an intermittent rash of various areas, with itching and 
burning.  Examination showed scattered areas of 
hyperpigmentation, particularly of the flexural areas of the 
upper extremities.  The left upper extremity flexural area 
had some mild erythema and lichenification.  There was some 
patchy erythema on the chest and back.  A varrucous appearing 
papule was present on the dorsum of the right hand.  The 
diagnoses were atopic eczema, and a verruca vulgaris of the 
right hand.  It was also noted that the veteran reported a 
history of tinea pedis, although there was little evidence of 
interdigital maceration on examination.

VA outpatient records from December 1993 note the veteran had 
a rash on the left neck and at the posterior hairline, a 
nummular rash around the left nipple, and faint erythema of 
the elbows.

Statements dated in December 1993, from friends and relatives 
of the veteran, describe his skin problems.

A VA outpatient record dated in February 1994 reflects 
treatment for atopic dermatitis of various areas.  At a March 
1994 clinic visit, the veteran reported some improvement of 
skin lesions with use of medication.  A wart was also removed 
from the right hand.

In March 1994, the veteran submitted color photographs of 
areas of his head, neck, and torso which were affected by a 
skin disorder.  In a statement received in March 1994, he 
said his skin disorder was now a constant condition and was 
manifested by itching, scarring, and disfigurement.

VA outpatient records from later in 1994 show the veteran 
failed to report for dermatology appointments.

At a July 1996 Travel Board hearing, the veteran and his wife 
described his skin condition.  It was noted that, at the time 
of the hearing, the condition was not too bad.  The veteran 
testified that his skin disorder was episodic in nature and 
sometimes was better than others, but affected him most of 
the time.  He said the condition had primarily been diagnosed 
as atopic dermatitis and had been treated with medication.  
He said it affected his face and most of his neck, as well as 
his upper body and arms.  He said that when the rash healed 
it left discolored areas.  He reported treatment for this 
condition by the VA and by a private physician, Dr. Greco.  
The veteran said he last went to the VA clinic for the 
condition about six months ago, but he continued to use 
medication which had been prescribed.

In December 1996, the Board remanded the issue of entitlement 
to a higher rating for a skin disorder in order to provide 
the veteran with another VA examination, when the condition 
was active, and to obtain VA and private outpatient treatment 
records.

Following the remand, the RO obtained additional VA 
outpatient treatment records (summarized above) concerning 
the skin condition.  In January 1997, the RO wrote the 
veteran and requested information regarding any private 
medical treatment for the skin disorder.  The veteran did not 
reply to this letter.

A record from a VA medical center indicates that the veteran 
failed to report for a scheduled VA examination in November 
1997.

By a letter to the veteran dated in December 1997, the RO 
asked him if he was willing to report for a VA examination.  
The veteran did not reply to this letter.

By a letter to the veteran dated in July 1998, the RO advised 
him of the consequences of a failure to report for a VA 
examination.  The RO asked him if there was good cause for 
failure to report for the last examination, and the RO again 
asked him if he was willing to report for examination.  The 
veteran did not reply to this letter.

II.  Analysis

The Board finds that the veteran's claim, for a rating higher 
than 10 percent for a skin disorder, is well grounded, 
meaning plausible. 38 U.S.C.A. § 5107(a).  The relevant facts 
have been properly developed to the extent possible and, 
therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.  In this regard, the Board remanded the case 
in 1996 to develop the evidence, but the veteran failed to 
report for a scheduled examination and failed to submit 
information on any recent private medical treatment.  The 
duty to assist is not a one-way street, and the veteran has 
not fulfilled his duty to cooperate in this matter.  38 
C.F.R. §§ 3.326, 3.327, 3.655; Olson v. Principi, 3 Vet. App. 
480 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  As 
the case involves an original claim, such claim will be 
adjudicated based on the evidence of record.  38 C.F.R. 
§ 3.655.  The veteran should understand that failure to 
report for VA examination in connection with any future claim 
for an increased rating will result in denial of such claim.  
Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected skin disorder has primarily 
been diagnosed as atopic dermatitis.  Such is rated by 
analogy to eczema.  Eczema is rated 10 percent when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area; it is rated 30 percent when there 
is constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. §§ 4.20, 4.27, 4.118, Code 
7899-7806.

VA outpatient records from 1992 to 1994, and VA examinations 
in 1992 and 1993, collectively show the veteran has had 
scattered skin lesions on various areas of the body, which 
wax and wane.  Generally, the condition responds well to 
medication, and the last VA outpatient visit for the disorder 
was in 1994.  At the 1996 Board hearing, the skin disorder 
did not appear to be significant.  The Board remanded the 
case, partly to obtain claimed private treatment records and 
to provide the veteran with a VA examination when the skin 
condition was active.  The veteran did not provide 
information to enable the RO to obtain private medical 
records, and he did not report for a VA examination, and 
information which might have supported a higher rating thus 
was not developed.

As the record now stands, the medical and other evidence 
shows the veteran's skin disorder, when active, partly 
involves an exposed surface or extensive area, with periodic 
itching, and such supports the current 10 percent rating 
under Code 7899-7806.  However, the evidence does not show 
constant exudation or itching, extensive lesions, or marked 
disfigurement, as required for the next higher rating of 30 
percent under this code.

The preponderance of the evidence is against a rating higher 
than 10 percent for the skin disorder.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A higher rating for a skin disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

